Order filed August 31,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00167-CV
                                                    __________
 
                                       DALE
MURPHY, Appellant
 
                                                             V.
 
                                         D.A.
MURPHY, Appellee

 
                                   On
Appeal from the 50th District Court
 
                                                             Knox
County, Texas
 
                                                       Trial
Court Cause No. 9289
 

 
                                                                     O
R D E R
            Dale
Murphy has filed in this court a motion to stay his appeal pending settlement. 
Murphy states that the parties have reached a settlement and need time to execute
the appropriate documents.  The motion is granted, and the appeal is abated
until further order of this court.
                                                                        
PER CURIAM
August 31, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.